Citation Nr: 1122368	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a lumbosacral strain superimposed on degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.J., spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran service connection, effective June 15, 2007, for a lumbosacral strain superimposed on degenerative changes.  An initial rating of 20 percent was assigned, a determination which the Veteran appealed.  In March 2011, he testified before a Veterans Law Judge seated at the RO.  A written transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for his service-connected lumbosacral strain superimposed on degenerative changes.  Review of the record indicates he was last afforded VA medical examination in February 2008, over three years ago.  At his March 2011 personal hearing, he stated his low back disability has increased in severity since his 2008 VA examination.  Where the record does not adequately reveal the current state of the claimant's service connected disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the nature, extent and severity of his service-connected lumbosacral strain with degenerative changes.  All indicated studies, including X-rays, range of motion studies in degrees, and nerve conduction studies, if clinically appropriate, must be performed.  

Tests of joint motion against varying resistance must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner must identify any objective evidence of pain or functional loss due to pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner must so state, and explain why.  

The examiner is also asked to identify any evidence of neurological manifestations or signs and symptoms The rationale for all opinions expressed must be provided.  The claims file must be made available to and reviewed by the examiners in conjunction with the examination.  

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

